DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 5/24/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/26/2021 listed below have been reconsidered as indicated:
a)	The rejections of claims 35 and 41 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The rejections of claims 28-29, 32-34 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

c)	The rejections of claim(s) 27-34 and 38-39 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Christians (US 2005/0003369 A1); and claim(s) 27-29, 33-34, 38-39 under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lockhart (US 6,040,138), are withdrawn in view of the amendments to claim 27 incorporating the elements of claim 35.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
Claims 36-37 further limit claim 35, which depended from claim 27 but is now cancelled. For the purposes of claim interpretation, claims 36 and 37 are being considered as depending from claim 27.
Claims 27 and 36-37 specify the DNA probes are hybridizable along the length of each of the target RNA transcripts with a regular spacing and claims 36-37 describe a spacing nucleotide interval. The term “the length of each of the target RNA transcripts” is interpreted in view of the instant specification, in particular Fig. 5 and paragraphs 72-78. The element “the length of each of the target RNA transcripts” is interpreted as meaning that the “entire” or “full” length of each target RNA transcripts is hybridizable by DNA probes within the plurality of DNA probes as depicted in Fig. 5.
Furthermore, the claim is interpreted as requiring at least 3 DNA probes for each RNA transcript because regular spacing is not possible with 2 probes as only one spacing then exists and there would be no second spacing for reference. With only two 2 probes, it would be unclear if the spacing was “regular”.
The above claim interpretation is in agreement with that made in the parent application 15/423,850.
The phrase “wherein one or more of the plurality of DNA probes forms one or more heteroduplexes with one or more the plurality of target RNA transcripts” describes the functionality of the DNA probes and is interpreted as not requiring that every single DNA probe added to a nucleic acid sample is literally hybridized to a target RNA transcript.

Claim 40 includes similar language as claim 27. Claim 42 further limits claim 40 in the same manner as claims 36-37 further limit claim 27.

In claims 30-32, the reference to “the DNA probe” is interpreted as referring to the DNA probes of the plurality of DNA probes.

Claims 28, 33, 34 and 40 implicitly limit the number of DNA probes that are at a minimum required within the plurality of DNA probes. Because each transcript must be hybridized by at least DNA probes in order to determine regular spacing, the minimum 

Claims 38 and 39 are interpreted as setting forth the result that naturally flows from performing the two positively recited active method steps of claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 36 and 37, the claims are incomplete as they depend from a cancelled claim. MPEP 608.01(n).
Regarding claims 36-37 and 42, the claims each recite “the nucleotide interval”. The recitation lacks proper antecedent basis as the amendments to the claims remove any prior reference to “a nucleotide interval”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 27 to 34, and 36 to 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,472,666 B2.
The following rejections have been maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are sufficiently broad so as to encompass claims 1-11 of the ‘666 patent.
Present claims 27-28 encompass claim 1 of the ‘666 patent.
Present claim 29 encompasses claim 2 of the ’666 patent.
Present claim 30 encompasses claim 3 of the ’666 patent.
Present claim 31 encompasses claim 4 of the ’666 patent.
Present claim 32 encompasses claim 5 of the ’666 patent.
Present claim 33 encompasses claim 6 of the ’666 patent.
Present claim 34 encompasses claim 7 of the ’666 patent.
Present claim 36 encompasses claim 8 of the ’666 patent.

Present claim 38 encompasses claim 10 of the ’666 patent.
Present claim 39 encompasses claim 11 of the ’666 patent.

Claims 40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,472,666 B2 in view of Christians (US 2005/0003369 A1; cited on the 10/3/2019 IDS).
The following rejections have been maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims overlap in scope with the ’666 patent.
Present claim 40 overlap with claim 1 of the ‘666 patent.
Present claim 42 overlaps with claim 8 of the ’666 patent.
The scopes of the claim set differ in that the ’666 claims do not require: selecting a plurality of target ribonucleic acid (RNA) transcripts to deplete from a nucleic acid sample, each of the target RNA transcripts derived from a corresponding deoxyribonucleic acid (DNA) having a known sequence; or synthesizing a plurality of DNA probes hybridizable to form a heteroduplex with at least one of the plurality of target RNA transcripts.
However, Christians teaches methods for depleting targeted transcripts from a RNA sample.
Christian teaches the mRNA/RNA transcripts are “selected” (para. 5, 78 and claim 11) and that oligonucleotide or single-stranded DNA are artificially synthesized to target the selected mRNA (para. 24, 25). See also, para. 90.


Response to the traversal of the double patenting rejections
	The Remarks argue the filed terminal disclaimer addresses the double patenting rejections (p. 12-14).
	The arguments have been fully considered but are not persuasive. The terminal disclaimer was not approved on 5/25/2021. The rejections have been maintained.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634